Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 30, 2020, wherein new claims 38-44 are introduced.  This application is a national stage application of PCT/JP2016/084150, filed November 17, 2016, which claims benefit of foreign application JP2015-224617, filed November 17, 2015.
Claims 1-44 are pending in this application.
Claims 1-44 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments, submitted November 30, 2020, with respect to the rejection of instant claims 29-34 and 36 under 35 USC 102(a)(1) for being anticipated by Hirai et al., have been fully considered and found to be persuasive to remove the rejection as Hirai et al. does not disclose structures including a phosphonate.  Therefore the rejection is withdrawn.

Applicant’s arguments, submitted November 30, 2020, with respect to the rejection of instant claims 35 and 37 under 35 USC 103 for being obvious over Hirai et al. in view of Hirai et al. ‘053, have been fully considered and found to be persuasive to remove the rejection as Hirai et al. does not disclose structures including a phosphonate.  Therefore the rejection is withdrawn.

Applicant’s arguments, submitted November 30, 2020, with respect to the rejection of instant claims 1-10 and 19-28 under 35 USC 103 for being obvious over Hirai et al. in view of Wada et al., have 

The following rejections of record in the previous office action are maintained and extended to additional claims in view of Applicant’s arguments:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. ‘074 US2012/0296074 (of record in previous action) in view of Hirai et al. EP2816053. (Reference included with PTO-1449, herein referred to as ‘053)
	The disclosure of Hirai et al. ‘074 is discussed above.  Hirai et al. ‘074 does not disclose an oligonucleotide wherein the pseudo-solid-phase protecting group is attached at a position other than the 3’-O- position.  
	Hirai et al. ‘053 discloses an oligonucleotide bearing an ester protecting group comprising a C5-30 straight chain or branched alkyl. (p. 3 line 56 – p. 4 line 54) These groups are reasonably considered to be pseudo solid phase protecting groups, and can be purified by liquid-liquid extraction. (p. 3 paragraph 9) Pseudo solid phase protecting groups having this structure can be attached to the nucleobase at an exocyclic amine by a method of reacting the nucleoside with an acyl chloride of the pseudo-solid phase protecting group. (p. 60 Paragraphs 375-376)

	Therefore the invention taken as a whole is prima facie obvious.

Claims 1-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. EP2816053. (Reference included with PTO-1449, herein referred to as ‘053) in view of Hirai et al. ‘074 (US pre-grant publication 2012/0296074, of record in previous action) in view of Wada et al. (PCT international publication WO2005/028494, reference of record in previous action, English machine translation of equivalent publication JP4616175 of record in previous action)
Base claim 1 is directed to a method for making an oligonucleotide, comprising chemically modifying a nucleoside or oligonucleotide having a pseudo-solid-phase protecting group by converting a 3’-OH or 5’-OH to a phosphonate.  Dependent claims 2-10 specify particular details of the steps involved in elongating the oligonucleotide.  Dependent claims 19-28 specify structural features of the oligonucleotide, protecting groups, and H-phosphonate reagents.
	Hirai et al. ‘053 discloses an oligonucleotide bearing an ester protecting group comprising a C5-30 straight chain or branched alkyl. (p. 3 line 56 – p. 4 line 54) These groups are reasonably considered to be pseudo solid phase protecting groups, and can be purified by liquid-liquid extraction. (p. 3 paragraph 9) Pseudo solid phase protecting groups having this structure can be attached to the 
Hirai et al. ‘053 does not disclose an oligonucleotide synthesis method wherein the synthesis is carried out using a phosphonate rather than a phosphoramidite activator.  Hirai et al. ‘074 does not disclose a method of making said oligonucleotide wherein the pseudo-solid-phase protecting group is one of the specific protecting groups recited in instant claims 19-28.
Hirai et al. ‘074 discloses an improved method for liquid-phase synthesis of oligonucleotides, using a pseudo solid phase protecting group. (p. 1 paragraphs 11-14) In this method an oligonucleotide protected with the pseudo solid phase protecting group at the 3’-OH position is subjected to phosphoramidite elongation at the 5’-OH end. (p. 1 paragraph 15 – p. 2 paragraph 28 element 15) The pseudo solid phase protecting group is disclosed as having a structure which falls within the structure (I) recited in the instant claims. (p. 2 element 16 of paragraph 28 – p. 3 paragraph 47, also p. 7 paragraphs 137-152) Assembly of the oligonucleotide takes place by condensing an oligonucleotide bearing the pseudo-solid-phase protecting group and a free 5’-OH with another nucleotide bearing a 3’-O-phosphoramidite. (pp. 12 paragraph 227-p. 14 paragraph 239) 
	Wada et al. discloses that the phosphonate method of oligonucleotide synthesis is useful because it is more flexible than the phosphoramidite method. (p. 3 lines 15-22) An oligonucleotide coupling method is disclosed in which a 3’-OH of one nucleotide is coupled to a 5’-phosphonate of another nucleotide. (p. 36 figure at top of page) The phosphite diester groups formed can be oxidized to phosphodiesters or other linking groups. (p. 43 figure at top of page)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a phosphonate coupling method as described by Wada et al. in a pseudo solid phase oligonucleotide synthesis as described by Hirai et al.  One of ordinary skill in the art would have been motivated to do so 
	Furthermore it would also have been obvious to one of ordinary skill in the art to use one of the specific pseudo-solid-phase protecting groups described by Hirai et al. ‘074 in the oligonucleotide synthesis described by Hirai et al. ‘053.  One of ordinary skill in the art would have recognized that these groups perform the same function as those described by Hirai et al. ‘053 and could be substituted therefor.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted November 30, 2020, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  With respect to claims 29-33, the above ground of rejection over Hirai et al. ‘053 in view of Hirai et al. ‘074 in view of Wada addresses the arguments as the secondary reference Wada et al. discloses phosphonation as a generally useful strategy for activating oligonucleotides so as to condense them with other nucleotides.  Based on the disclosure of Wada, it would have been obvious to use phosphonates in place of phosphoarmidites in methods such as those described by Hirai et al. ‘053.
With respect to claims 34 and 36, Applicant argues that the claims define the pseudo solid phase protecting group in a way that excludes the groups described by Hirai et al. ‘074.  However, looking closely at the description of the pseudo solid phase protecting groups in the reference, (p. 6 paragraph 98 – p. 7 paragraph 152) In particular, the preferred embodiment wherein L is a succinyl group, (p. 7 paragraph 128) Y is oxygen (paragraph 129) and Z is A2’ is pictured below, along with the alternate embodiment wherein L2 is not a single bond:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first succinyl-containing embodiment falls within the scope of instant claims 34 and 36 wherein m is 0, L1 is ethylene, L2 and L3 are single bonds, and L4 is COO.  The second embodiment falls within the scope of instant claims 34 and 36 wherein m is 0, L1 is alkylene, L2 is CON(R2), L3 is an alkylene, and L4 is N(R2)CO.  Therefore it is clear that embodiments of the pseudo-solid-phase protecting group taught or suggested by Hirai et al. ‘074 do in fact meet the structural limitations recited in these claims.
With respect to claims 35 and 37, Applicant argues that since Hirai et al. ‘053 claims a structure having a different protecting group than that described by Hirai et al. ‘074, the combination of the two references would not result in the claimed protecting group at the claimed position.  However, one of ordinary skill in the art would recognize that the two protecting groups described in the two references would be expected to perform similar functions as pseudo-solid-phase protecting groups.  Additionally, one of ordinary skill in the art would have found it to be within the ordinary and routine level of skill in the art to use similar chemical reactions to add and remove the protecting groups described by Hirai et al. ‘074 at other positions, such as the 5’-OH and nucleobase nitrogens, given that the linkages by which the bases are attached are similar. (e.g. ester or amide linkages)
With respect to the remaining claims, Applicant argues firstly, that the method described by Wada et al. involves attaching the H-phosphonate group to the single nucleoside being attached to the oligonucleotide chain, and not to the same oligonucleotide chain as the pseudo-solid-phase protecting group.  However, Hirai et al. ‘053 does disclose attaching a phosphoramidite to the growing 
Applicant further argues that Hirai et al. ‘053 differs from the claims in that it describes different protecting groups from those described in instant claims 1-28.  Initially, with the exception of claims 19, 20, and 25, these claims do not require a specific structure for the protecting group, merely functionally defining it as a pseudo-solid-phase protecting group, which is a hydrophobic protecting group that allows for efficient extraction and purification of a dissolved oligonucleotide in the liquid phase, for example by liquid/liquid extraction, providing the advantages of solid-phase synthesis without the drawbacks such as limitations on scale.  Even if it were determined that one of ordinary skill in the art would have only used the protecting groups described by Hirai et al. ‘053, these protecting groups still fall within the functional description of “pseudo-solid-phase protecting groups” recited in the claims.  With respect to the remaining claims which require a specific structure, since the protecting groups described by Hirai et al. ‘074 and ‘053 are both described as pseudo-solid-phase protecting groups, they perform similar functions.  Furthermore they are attached by similar chemical bonds, and it would be expected by one of ordinary skill in the art that they could be substituted for one another.  Therefore one of ordinary skill in the art would have found a structure having the protecting groups described by Hirai et al. ‘074 at the positions described by Hirai et al. ‘053 to be obvious.
For all of these reasons the rejection is deemed proper and maintained.

In addition, the following new ground of rejection is introduced:
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. EP2816053. (Reference included with PTO-1449, herein referred to as ‘053) in view of Hirai et al. ‘074 (US pre-grant publication 2012/0296074, of record in previous action) in view of Padia et al. (Reference included with PTO-892)
Base claim 1 is directed to a method for making an oligonucleotide, comprising chemically modifying a nucleoside or oligonucleotide having a pseudo-solid-phase protecting group by converting a 3’-OH or 5’-OH to a phosphonate.  Dependent claims 2-10 specify particular details of the steps involved in elongating the oligonucleotide.  Dependent claims 19-28 specify structural features of the oligonucleotide, protecting groups, and H-phosphonate reagents.
	Hirai et al. ‘053 discloses an oligonucleotide bearing an ester protecting group comprising a C5-30 straight chain or branched alkyl. (p. 3 line 56 – p. 4 line 54) These groups are reasonably considered to be pseudo solid phase protecting groups, and can be purified by liquid-liquid extraction. (p. 3 paragraph 9) Pseudo solid phase protecting groups having this structure can be attached to the nucleobase at an exocyclic amine by a method of reacting the nucleoside with an acyl chloride of the pseudo-solid phase protecting group. (p. 60 Paragraphs 375-376) These nucleotides are activated at the 3’- position with a phosphoramidite.
Hirai et al. ‘053 does not disclose an oligonucleotide synthesis method wherein the synthesis is carried out using a phosphonate rather than a phosphoramidite activator.  Hirai et al. ‘074 does not 
Hirai et al. ‘074 discloses an improved method for liquid-phase synthesis of oligonucleotides, using a pseudo solid phase protecting group. (p. 1 paragraphs 11-14) In this method an oligonucleotide protected with the pseudo solid phase protecting group at the 3’-OH position is subjected to phosphoramidite elongation at the 5’-OH end. (p. 1 paragraph 15 – p. 2 paragraph 28 element 15) The pseudo solid phase protecting group is disclosed as having a structure which falls within the structure (I) recited in the instant claims. (p. 2 element 16 of paragraph 28 – p. 3 paragraph 47, also p. 7 paragraphs 137-152) Assembly of the oligonucleotide takes place by condensing an oligonucleotide bearing the pseudo-solid-phase protecting group and a free 5’-OH with another nucleotide bearing a 3’-O-phosphoramidite. (pp. 12 paragraph 227-p. 14 paragraph 239) 
	Padia et al. discloses that using liquid phase synthesis methods for synthesizing oligonucleotides allows for scaling up of the synthetic process. (p. 337 left column first paragraph) This liquid phase method involving attachment of PEG supports (p. 341 right column) which are soluble in reaction medium but allow for easy isolation of the oligonucleotide, is essentially a pseudo-solid-phase method.  Padia et al. further discloses that the phosphonate method of oligonucleotide synthesis is useful for synthesis with high yield and purity by reducing the number of steps involved. (p. 337 left column last paragraph, right column first paragraph) An oligonucleotide coupling method is disclosed in which a 3’-OH of one nucleotide is coupled to a 5’-phosphonate of another nucleotide. (p. 338 scheme 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a phosphonate coupling method as described by Padia et al. in a pseudo solid phase oligonucleotide synthesis as described by Hirai et al.  One of ordinary skill in the art would have been motivated to do so and would reasonably have expected success because Padia et al. discloses that H-phosphonate 
	Furthermore it would also have been obvious to one of ordinary skill in the art to use one of the specific pseudo-solid-phase protecting groups described by Hirai et al. ‘074 in the oligonucleotide synthesis described by Hirai et al. ‘053.  One of ordinary skill in the art would have recognized that these groups perform the same function as those described by Hirai et al. ‘053 and could be substituted therefor.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/12/2021